El Juez Asociado Sr. Aldret,
emitió la opinión del tribunal.
El apelante fue denunciado en da Corte Municipal de Yauco por un delito de portar armas prohibidas. La Corte de Distrito- de Ponce en grado de apelación y celebrando el juicio de nuevo lo condenó a pag’ar una multa de cinco dó-lares contra cuyo fallo interpuso este recurso de apelación alegando que la corte de distrito cometió error al desestimar su excepción previa fundada en que la Corte Municipal de Yauco carecía de jurisdicción para conocer de la denuncia hecha contra él, por corresponder su conocimiento al juez de paz de G-uániea, y que también cometió error al apreciar la prueba.
La denuncia imputa al apelante que “con los fines de ofensa y defensa portaba sobre su persona una pistola marca Mausser, calibre 32 y cargada con 9 balas la cual le fué ocu-pada en momentos en que salía del salón de sesiones de la Asamblea Municipal de G-uánica, P. R., donde ejerce el acu-sado el cargo de pi*esidente de dicha Asamblea.”
Según la ley de 1905 enmendada en 1908 prohibiendo por-tar armas, corresponde a los jueces municipales el conoci-miento de dicho delito, entre otros casos, si cualquier indi-viduo entrare en cualquier sitio donde haya gente reunida *733para pasar revista o ejecutar cualquier otro deber público; o en cualquier otra reunión pública, y llevare encima o en su persona cualesquiera de las armas o instrumentos enu-merados en el artículo primero de la ley, entre los que se baila la pistola.
La denuncia pudo ser más claramente becba, pero de todos modos al decirse que la pistola fué ocupada al ape-lante en momentos en que salía del salón de sesiones de la Asamblea Municipal de G-uánica puede entenderse alegado que salía de una sesión de la asamblea municipal, que es una reunión de los asambleístas para ejecutar un deber pú-blico pues en sus salones se reúnen las asambleas munici-pales. Además, bay que tener en cuenta que la denuncia está formulada por un policía y no por un fiscal.
En cuanto a la prueba entendemos que la corte inferior tampoco cometió el error que se le ba imputado pues de ella resulta que pocos momentos después de' terminar la asamblea municipal su sesión de ese día, el apelante salió del salón de sesiones con una pistola en la mano, que fué ocupada después de tirarla en uno de los pasillos del edifi-cio, y aunque no se probó que entró Con ella en dicbo sitio sin embargo el becbo de tenerla sobre su persona cuando se le quiso ocupar, demuestra por sí mismo que entró con ella a la sesión, ya que no bay prueba de que la hubiera to-mado allí de algún sitio. .
Tampoco tiene mérito' la alegación de que el apelante está excluido de responsabilidad por ese becbo porque es-taba en una propiedad privada en relación a la condición de Presidente de la Asamblea Municipal de Guánica, pues si bien el artículo 2 de la ley exime de responsabilidad por tener armas prohibidas a los administradores, arrendata-rios, mayordomos o celadores de una finca cuando estuvie-sen en ella, así como dentro de sus casas particulares o edi-ficios. que custodiasen o guardasen, el Presidente de una *734Asamblea Municipal no tiene esas funciones y por tanto no está comprendido en la exclusión de la ley.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison. ■
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.